[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                 No. 08-11536                ELEVENTH CIRCUIT
                                                                 APRIL 16, 2009
                             Non-Argument Calendar
                                                              THOMAS K. KAHN
                           ________________________
                                                                    CLERK

                         D. C. Docket No. 00-00176-CR-4

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                      versus

JEMEL STONE,
a.k.a. Satin Stone,
a.k.a. Teddy Blaze,
a.k.a. Satin Marshall,
a.k.a. Derrick Volt,
a.k.a. John Hatchet,
a.k.a. Freddie Reese,
a.k.a. B,

                                                             Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________
                                 (April 16, 2009)
Before BIRCH, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Appellant Jemel Stone, pro se, appeals the denial of his motion for a reduced

sentence, pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the U.S.

Sentencing Guidelines. On appeal, Stone argues that the district court abused its

discretion by denying him a sentence reduction because the court wrongly

considered his juvenile offenses and his post-conviction disciplinary infractions.

      We review a district court’s denial of a defendant’s § 3582(c)(2) motion for

an abuse of discretion. United States v. Vautier, 144 F.3d 756, 759 n.3 (11th Cir.

1998). “We review de novo a district court’s conclusions about the scope of its

legal authority under § 3582(c)(2).” United States v. James, 548 F.3d 983, 984

(11th Cir. 2008).

      Under § 3582(c)(2), a district court has discretion to reduce the term of

imprisonment of an already incarcerated defendant when that defendant’s sentence

was based on a sentencing range that subsequently has been lowered by the U.S.

Sentencing Commission. United States v. Bravo, 203 F.3d 778, 780 (11th Cir.

2000). In evaluating whether a reduction in the defendant’s sentence is warranted,

the district court must first recalculate the defendant’s guideline range under the

amended guidelines, and then must consider the sentencing factors listed in



                                           2
18 U.S.C. § 3553(a). Id. at 780-81; U.S.S.G. § 1B1.10, comment. (n.1(B)) (2008).

The district court also may consider the defendant’s post-sentencing conduct.

U.S.S.G. § 1B1.10, comment. (n.1(B)(iii)).

      Section 3553(a) provides that the court must evaluate, inter alia, the nature

and circumstances of the offense, the history and characteristics of the defendant,

and the need for the sentence imposed. 18 U.S.C. § 3553(a). While the court must

undertake this two-step analysis, its decision whether to reduce the defendant’s

sentence is discretionary. Vautier, 144 F.3d at 760. We do not require a district

court to make specific findings explaining its decision not to resentence a

defendant, so long as the court clearly considered the factors listed in § 3553(a)

and set forth adequate reasons for its refusal to modify the original sentence.

United States v. Brown, 104 F.3d 1254, 1255 (11th Cir. 1997).

      Here, the record demonstrates that the district court correctly recalculated

Stone’s amended guideline range and then properly considered the § 3553(a)

factors and Stone’s post-sentencing conduct. In exercising its discretion not to

reduce Stone’s sentence, the court adequately explained its reasons for denying

Stone’s § 3582(c)(2) motion. Thus, we conclude that the district court did not

abuse its discretion when it denied Stone’s motion. Accordingly, we affirm the

district court’s order denying the motion for a reduced sentence.



                                           3
AFFIRMED.




            4